Case: 21-11083     Document: 00516364779          Page: 1     Date Filed: 06/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 21, 2022
                                   No. 21-11083                          Lyle W. Cayce
                                                                              Clerk

   Thurman Fuller; Clara Fuller; Elizabeth Donell;
   Grace Fuller; Louise Sawyer; Patricia Dockery,

                                                            Plaintiffs—Appellants,

                                       versus

   Rabalais Oil and Gas,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-297


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
                                         I.
          On March 30, 2020, seven siblings, Thurman Fuller, Clara Fuller,
   Grace Fuller, George Fuller, Elizabeth Donell, Louise Sawyer, and Patricia
   Dockery (“Plaintiffs”) sued the Rabalais Oil and Gas company (“Rabalais”)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11083      Document: 00516364779           Page: 2   Date Filed: 06/21/2022




                                     No. 21-11083


   for unpaid royalties arising from alleged drilling by Rabalais in Columbia
   County, Arkansas. Plaintiffs “recently discovered that they are heirs to a
   tract of land on the Grayson Smackover Lime Unit in Columbia County,
   Arkansas.” Plaintiffs assert that Rabalais has “extracted minerals [from the
   tract of land in question] but did not pay any royalties to the Plaintiffs.” As
   the Magistrate Judge in this matter observed, “[t]his case represents another
   chapter in a saga of lawsuits Plaintiffs have brought against several
   defendants for the same allegation.” ROA.11. See also Fuller v. Hibernia Oil,
   No. H-19-1670, 2021 WL 2559455 (S.D. Tex. May 19, 2021); Fuller v. Atl.
   Expl., No. 1:20-cv-01019, 2021 WL 1732505 (W.D. Ark. May 3, 2021); Fuller
   v. Petro-Chem Op. Co., No. 5:20-cv-00185, 2020 WL 5539796 (W.D. La. Aug
   4, 2020); Fuller v. Lion Oil Trading & Transp., LLC, 1:19-cv-1020, 2020 WL
   3057392 (W.D. Ark. June 9, 2020), aff’d 848 F. App’x 223 (8th Cir. 2021).
   Each of Plaintiffs’ prior suits was dismissed. Id.
          In the present matter, Rabalais filed a motion for summary judgement
   on July 23, 2021, in which they alleged: (1) the company has never extracted
   minerals from Plaintiffs’ tract of land and, as such, does not have earnings
   from which they could pay royalties to Plaintiffs; and (2) Plaintiffs conveyed
   their royalty interest to a third party and, therefore, have no entitlement to
   royalties regardless of Rabalais’ extraction activities – or lack thereof. A
   magistrate judge recommended the district court grant Rabalais’ summary
   judgment motion, in light of evidence that decisively established Rabalais
   lacked any connection to the tract of land in question. The district court
   accepted the magistrate judge’s report and recommendation and granted the
   motion for summary judgement. Plaintiffs timely appealed.
                                         II.
          This Court “review[s] dispositive motions such as dismissals and
   summary judgments de novo.” GWTP Invs., L.P. v. SES Americom, Inc., 497




                                          2
Case: 21-11083      Document: 00516364779           Page: 3    Date Filed: 06/21/2022




                                     No. 21-11083


   F.3d 478, 481 (5th Cir. 2007). Summary judgment is proper if “the movant
   shows that there is no genuine dispute as to any material fact and the movant
   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). However,
   “the plain language of Rule 56 mandates the entry of summary judgment
   against a party who fails to make a showing sufficient to establish the
   existence of an element essential to that party’s case, and on which that party
   will bear the burden of proof at trial.” Brown v. Offshore Specialty Fabricators,
   Inc., 663 F.3d 759, 766 (5th Cir. 2011) (cleaned up).
          Upon de novo review, we find no specific, factual evidence Rabalais
   ever produced or extracted minerals or other natural resources from
   Plaintiffs’ tract of land. Because Rabalais’ extraction of materials from
   Plaintiffs’ property is “an essential element to [Plaintiffs’] case,” and
   Plaintiffs have failed “to make a showing sufficient to establish the existence
   of [that] element,” Plaintiffs cannot show any genuine issue of material fact
   remains to defeat Rabalais’ summary judgment motion. Brown, 663 F.3d at
   766. For this reason, we AFFIRM the district court’s grant of summary
   judgment.




                                          3